
	
		II
		112th CONGRESS
		1st Session
		S. 1243
		IN THE SENATE OF THE UNITED STATES
		
			June 21 (legislative
			 day, June 16), 2011
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require that certain Federal job training and career
		  education programs give priority to programs that provide an
		  industry-recognized and nationally portable credential.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Efficiency and
			 Retraining Investment Collaboration Achievement Works Act
			 or the AMERICA Works
			 Act.
		2.Industry-recognized
			 and nationally portable credentials for job training programs
			(a)Workforce
			 Investment Act of 1998
				(1)General
			 employment and training activitiesSection 134(d)(4)(F) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)(F)) is amended by adding
			 at the end the following:
					
						(iv)Priority for
				programs that provide an industry-Recognized and nationally portable
				credentialIn selecting and
				approving training services, or programs of training services, under this
				section, a one-stop operator and employees of a one-stop center referred to in
				subsection (c) shall give priority consideration to services and programs
				(approved by the appropriate State agency and local board in conjunction with
				section 122) that lead to a credential that is in demand in the local area
				served and listed in the registry described in section 3(b) of the AMERICA
				Works
				Act.
						.
				(2)Youth
			 activitiesSection
			 129(c)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2854(c)(1)(C))
			 is amended—
					(A)by redesignating clauses (ii) through (iv)
			 as clauses (iii) through (v), respectively; and
					(B)inserting after clause (i) the
			 following:
						
							(ii)training (with priority consideration given
				to programs that lead to a credential that is in demand in the local area
				served and listed in the registry described in section 3(b) of the AMERICA
				Works Act, if the local board determines that such programs are available and
				appropriate);
							.
					(b)Career and
			 technical education
				(1)State
			 planSection 122(c)(1)(B) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)) is amended by
			 striking the semicolon at the end and inserting the
			 following:
					
						and, with respect to programs of
			 study leading to an industry-recognized credential or certificate, will give
			 priority consideration to programs of study that—(i)lead to an
				appropriate (as determined by the eligible agency) skills credential (which may
				be a certificate) that is in demand in the area served and listed in the
				registry described in section 3(b) of the AMERICA Works Act; and
						(ii)may provide a
				basis for additional credentials, certificates, or
				degrees;
						.
				(2)Use of local
			 fundsSection 134(b) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2354(b)) is amended—
					(A)in paragraph
			 (11), by striking ; and and inserting a semicolon;
					(B)in paragraph
			 (12)(B), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(13)describe the
				career and technical education activities supporting the attainment of
				industry-recognized credentials or certificates, and how the eligible
				recipient, in selecting such activities, gave priority consideration to
				activities supporting in-demand registry skill credentials described in section
				122(c)(1)(B)(i).
							.
					(3)Tech-prep
			 programsSection 203(c)(2)(E) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2373(c)(2)(E)) is amended by
			 striking industry-recognized credential, a certificate, and
			 inserting industry-recognized credential or certificate (such as an
			 in-demand registry skill credential described in section
			 122(c)(1)(B)(i)),.
				(c)Training
			 programs under TAASection 236(a)(5) of the Trade Act of 1974 (19
			 U.S.C. 2296(a)(5)) is amended by inserting after the sentence that follows
			 subparagraph (H)(ii) the following: In approving training programs under
			 paragraph (1), the Secretary shall give priority consideration to programs that
			 lead to a credential that is in demand in the local area (defined for purposes
			 of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.))
			 served by the corresponding one-stop delivery system under that title for the
			 training programs, and that is listed in the registry described in section 3(b)
			 of the AMERICA Works Act..
			3.Skill credential
			 registry
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 provisionThe term covered provision means any of
			 sections 129 and 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2854,
			 2864), section 122(c)(1)(B) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2342(c)(1)(B)), and section 236 of the Trade
			 Act of 1974 (19 U.S.C. 2296).
				(2)Industry-recognizedThe
			 term industry-recognized, used with respect to a credential, means
			 a credential that—
					(A)is sought or
			 accepted by companies within the industry sector involved as recognized,
			 preferred, or required for recruitment, screening, or hiring; and
					(B)is endorsed by a
			 nationally recognized trade association or organization representing a
			 significant part of the industry sector.
					(3)Nationally
			 portableThe term nationally portable, used with
			 respect to a credential, means a credential that is sought or accepted by
			 companies within the industry sector involved, across multiple States, as
			 recognized, preferred, or required for recruitment, screening, or
			 hiring.
				(4)Workforce
			 investment activitiesThe term workforce investment
			 activities has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).
				(b)Registry
				(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Secretary of Labor (referred to in this section as the
			 Secretary) shall create a registry of skill credentials (which may
			 be certificates), for purposes of enabling programs that lead to such a
			 credential to receive priority under a covered provision.
				(2)RegistryThe
			 Secretary shall—
					(A)list a credential
			 in the registry if the credential is—
						(i)required by
			 Federal law for an occupation; or
						(ii)required by
			 State law for an occupation (such as a credential required by State law
			 regarding qualifications for a health care occupation) and submitted to the
			 Secretary by a State or appropriate entities within a State pursuant to a
			 request made by the Secretary, no less frequently than biennially, for the
			 identification of such a credential;
						(B)list the
			 credential in the registry if the credential is a credential from the
			 Manufacturing Institute-Endorsed Manufacturing Skills Certification System;
			 and
					(C)list the
			 credential, and list an updated credential, in the registry if the credential
			 involved is an industry-recognized, nationally portable credential that is
			 consistent with the Secretary's established industry competency models and is
			 consistently updated to reflect changing industry competencies.
					(c)Rule of
			 constructionNothing in this Act shall be construed to require an
			 entity with responsibility for selecting or approving an education, training,
			 or workforce investment activities program with regard to a covered provision,
			 to select a program with a credential listed in the registry described in
			 subsection (b).
			4.Effective
			 DateThis Act, and the
			 amendments made by this Act, take effect 120 days after the date of enactment
			 of this Act.
		
